    

Exhibit 10.24



 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is made and entered into September 13,
2016 by and between Misonix, Inc., (the “Company“), and Joseph Dwyer, doing
business as Dwyer Holdings LLC, residing at 3 Cordwood Court, East Northport, NY
11731 (“Consultant”).

 

In consideration of the mutual premises herein contained and intending to be
legally bound hereby, the parties agree as follows:

 

1.          Consulting Services.

 

1.1.          Services. During the term of this Agreement, Consultant shall
provide consulting services to the Company as set forth in Schedule 1 hereto
(the “Consulting Services”). The Consultant will perform the Consulting Services
faithfully, diligently and to the best of the Consultant’s skill and ability.

 

1.2           Consulting Term. The term of this Agreement shall begin on the
date hereof and shall continue for one year (the “Term”), unless terminated
prior thereto pursuant to Section 3 below. This agreement will then
automatically renew for successive one month periods (each a “Renewal Term”).
Any Renewal Term may be terminated anytime pursuant to Section 3 below.

 

1.3          Independent Contractor. Consultant and Company acknowledge and
agree that the relationship hereunder created is one of an independent
contractor and not one of employment. Consultant shall at all times during the
Consulting Term act as an independent contractor and nothing hereunder shall be
construed to be inconsistent with this relationship or status or create or imply
a relationship of employer-employee between the Company and Consultant.
Consultant shall not hold himself out to third parties as an employee of
Company, and shall have no authority to bind or commit Company, legally or
otherwise. The Consultant shall not be entitled to any benefits paid by the
Company to its employees. The Consultant shall be solely responsible for any tax
consequences applicable to him by reason of this Agreement and the relationship
established hereunder, and the Company shall not be responsible for the payment
of any federal, state or local taxes or contributions imposed under any
employment insurance, social security, income tax or other tax law or regulation
with respect to the Consultant’s performance of consulting services hereunder.
Company and Consultant shall report any and all payments made by Company
pursuant to this Agreement to the appropriate governmental agencies in a manner
consistent with Consultant's status as an independent contractor.

 

2.           Compensation; Expenses. The Company shall pay Consultant the
Payment as set forth in Schedule 1 hereto. The Company will also reimburse
Consultant for all reasonable travel or other expenses related to the
fulfillment of services hereunder, in accordance with the Company’s business
travel and expense policy.

 

3.           Termination.

 

3.1.          Either party may terminate this Agreement by written notice to the
other at any time upon 5 days written notice. Notwithstanding, the Company shall
be obligated to compensate Consultant for the first two months of this Agreement
at the rate identified in Schedule 1. In the event of termination pursuant to
this Section 3.1, the Company shall not be responsible to make any further
payment of any kind to Consultant except for payment of fees earned prior to the
date of termination. Fees earned on a fixed fee basis shall be calculated on a
pro-rata basis.

 

Misonix Consulting AgreementPage 1

 

 

3.2           This Agreement shall terminate automatically in the event of
Consultant's death.

 

4.          Confidentiality. Consultant understands that Consultant's work as a
consultant of the Company creates a relationship of trust and confidence between
Consultant and the Company. During and after the Term of this Agreement,
Consultant will not use or disclose or allow anyone else to use or disclose any
"Confidential Information" (as defined below) relating to the Company, its
subsidiaries, its products, services, suppliers or customers except (i) as may
be necessary in the performance of Consultant's work for the Company which use
or disclosure shall be solely for the benefit of the Company in connection with
the Company’s business and in accordance with the Company’s business practices
and employee policies or (ii) as may be specifically authorized in advance by
appropriate officers of the Company. "Confidential Information" shall include,
but shall not be limited to, information consisting of research and development,
patents, trademarks and copyrights and applications thereto, technical
information, computer programs, software, methodologies, innovations, software
tools, know-how, knowledge, designs, drawings, specifications, concepts, data,
reports, processes, techniques, documentation, pricing, marketing plans,
customer and prospect lists, trade secrets, financial information, salaries,
business affairs, suppliers, profits, markets, sales strategies, forecasts,
employee information and any other information not available to the general
public, whether written or oral, which Consultant knows or has reason to know
the Company or its subsidiaries would like to treat as confidential for any
purpose, such as maintaining a competitive advantage or avoiding undesirable
publicity. Consultant will keep Confidential Information secret and will not
allow any unauthorized use of the same, whether or not any document containing
it is marked as confidential. These restrictions, however, will not apply to
Confidential Information that has become known to the public generally through
no fault or breach of Consultant's or that the Company regularly gives to third
parties without restriction on use or disclosure. Consultant further understands
and acknowledges that (a) the Confidential Information is the property of the
Company, constitutes a major asset of the Company and is crucial to the
successful operation of the Company's business; (b) the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable injury to the Company; and (c) it is essential to
the protection of the Company's goodwill and to the maintenance of the Company's
competitive position that the Confidential Information be kept secret.

 

5.          Return of Company Property. Promptly upon the expiration or sooner
termination of the term of this Agreement, and earlier if requested by the
Company at any time, Consultant shall deliver to the Company (and will not keep
in Consultant’s possession or deliver to anyone else) all Confidential
Information and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Consultant
as part of or in connection with the Consulting Services or otherwise belonging
to the Company.

 

Misonix Consulting AgreementPage 2

 

 

6          Indemnification. To the fullest extent permitted by law, the Company
shall indemnify, defend and hold harmless Consultant from and against all claims
and expenses, including attorneys’ fees, arising out of or related to the
services provided under this agreement. The Company agrees to provide directors
and officers liability insurance, effecting with the execution of this
Agreement, in the same form and amounts as available to other directors and
officers of the Company.

 

7.          Representations, Warranties and Covenants. The Consultant hereby
represents, warrants and covenants to the Company as follows:

 

7.1.          Neither the execution and delivery of this Agreement, the
performance of the transactions contemplated hereby, nor compliance by the
Consultant with any of the provisions hereof will: (a) violate any order, writ,
injunction, decree, law, statue, rule or regulation applicable in any respect to
the Consultant or with respect to any of his obligations hereunder; or (b)
require the consent, approval, permission or other authorization of, or
qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party, except for those that have been obtained;

 

7.2           Consultant: (a) is not and will not become a party to, and is not
and will not become subject to, any employment agreement, non-competition
agreement or covenant, non-disclosure agreement or covenant or any other
agreement, covenant, understanding or restriction that would prohibit the
Consultant from executing this Agreement, engaging in the transactions
contemplated hereby or performing fully his duties and responsibilities
hereunder; and (b) can perform his obligations hereunder without disclosing or
using any confidential or proprietary information of any third party; and

 

7.3           To Consultant’s knowledge, this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person.

 

8.          Governing Law. This Agreement shall be governed by and all questions
relating to its validity, interpretation, enforcement and performance
(including, without limitation, provisions concerning limitations of actions)
shall be construed in accordance with the laws of the State of New York without
regard to its choice of law statutes and/or case law.

 

9.          Notices. All notices and other communications hereunder or in
connection herewith shall be in writing and shall be deemed to have been given
when delivered by hand, reputable express delivery service, mailed by certified
or registered mail, return receipt requested, or sent via facsimile and followed
up by hand delivery, reputable express delivery service or mailed by certified
or registered mail, return receipt requested to the party as follows (provided
that notice of change of address shall be deemed given only when received):If to
the Company, to:

 

Misonix, Inc.

Attention: Thomas Patton

1938 New Highway

Farmingdale, NY 11577

 

Misonix Consulting AgreementPage 3

 

 

If to Consultant, to:

 

Joseph Dwyer, dba Dwyer Holdings, LLC

3 Cordwood Court

East Northport, NY 11731

Attention: Joseph Dwyer

 

or to such other names or addresses as Company or Consultant, as the case may
be, shall designate by notice to the other person in the manner specified in
this Section.

 

10.         Miscellaneous. This Agreement: (a) constitutes the entire agreement
and supersedes any prior and contemporaneously-made written or oral agreements
between the parties relating to the subject matter hereof; (b) except as
specifically provided herein, may be modified only in a writing duly executed by
the parties hereto; (c) shall be binding upon and inure to the benefit of and be
enforceable by the successors and permitted assigns of the Company; and (d)
shall not be assignable or delegable in whole or in part by Consultant without
the prior written consent of the Company.

 

11.         Severability. The covenants in this Agreement are severable, and if
any covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified or adjusted by a
court or other tribunal exercising its equitable powers to the extent necessary
to cure such invalidity or unenforceability, and all other covenants and
provisions shall remain valid and enforceable.

 

12.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument. The Agreement may further be delivered
by facsimile or electronic transmission, and the facsimile or electronic
signatures may be deemed original signatures for all purposes, including for
purposes of the Best Evidence Rule and all other rules or doctrines of similar
effect.

 

13.         Survival. Notwithstanding any termination or expiration of this
Agreement, Sections 4, 5, 6, 7 and 8 of this Agreement shall survive and remain
in full force and effect in accordance with their respective terms.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MISONIX, INC.

 



Signature: /s/ Stavros G. Vizirgianakis         Name: Stavros G. Vizirgianakis  
      Title:

Interim Chief Executive Officer

        Date: September 13, 2016  

 

Misonix Consulting AgreementPage 4

 

 

CONSULTANT

 



Signature: /s/ Joseph Dwyer  

 

Name: Joseph Dwyer

 

Date: September 13, 2016

 

Misonix Consulting AgreementPage 5

 

 

SCHEDULE 1

 

Services: Consultant is retained to provide the following services (“Services”)
to Company:

 

Consultant shall be appointed as interim Chief Financial Officer, reporting to
the audit committee of the board of directors of the Company and to the
Company’s Chief Executive Officer. Consultant shall perform CFO related services
for the Company at its direction.

 

Payment: Company shall issue to Consultant Payment in the amount of $30,000 per
month, payable at the end of each month during the term of this Agreement.
Company shall pay Consultant a retainer of $15,000 at the commencement of
Services, which will be credited to the Company on the final invoice.

 

Misonix Consulting AgreementPage 6

 

